Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The drawings do not show a plurality of channels defined on the outer surface of the bobbin and laterally adjacent channels separated by a divider extending radially inward from the inner surface, as recited in claim 10.
Therefore, the plurality of channels defined on the outer surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 5, and 14 are objected to because of the following informalities: 
In claims 1 and 14, “a bobbin associated with a resistivity logging too” should read -- a bobbin of a resistivity logging too -- for clarity.
Claim 3 recites “preparing an uncured ferrite material” but should read --preparing the uncured ferrite material -- since “an uncured ferrite material was previously recited in claim 1. 
In claim 5, “the outer surface” should read -- an outer surface --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite “uncured ferrite material” and “curing the uncured ferrite material within the channel thereby producing a cured ferrite material”. From the specification, it is the binder that is cured because the ferrite is just powder. Therefore, it is unclear what “uncured ferrite material” and “curing” requires because the "ferrite material" does not inherently include a binder as claimed, because that binder is positively recited in claims 2 and 15. This also applies to claims 12 and 13. In other words, without importing the "binder" limitation into claim 1, it is unclear what constitutes an "uncured ferrite material" and "curing the uncured ferrite material".
Claims 2-9 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claims 1 and 14. 

Claim 10 recites the limitation “wherein a plurality of channels are defined on the outer surface and laterally adjacent channels are separated by a divider extending radially inward from the inner surface”. The channels are defined as 410 and the divider as 412 in the specification and shown in fig. 4A. Grooves 408 are defined on the outer surface 406A and not channels 410. Therefore, it is unclear how the divider is extending radially inward from the inner surface when the plurality of channels are defined on the outer surface. Examiner believes that the claim should read “wherein a plurality of channels are defined on the inner surface and laterally adjacent channels are separated by a divider extending radially inward from the inner surface”. Examiner will use this interpretation in the rejection. 
Claims 11-13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by   (2016/0369578A1).
As stated in the 112(b) rejection above, it is unclear how the divider is extending radially inward from the inner surface when the plurality of channels are defined on the outer surface. Examiner believes that the claim should read “wherein a plurality of channels are defined on the inner surface and laterally adjacent channels are separated by a divider extending radially inward from the inner surface”. Examiner will use this interpretation in the rejection below as this is the only version which is shown in the drawings.
Regarding claim 10, Korovin et al. disclose (for this rejection, examiner is using fig. 10 but pointing to figs. 7A-B for items not properly shown in fig. 10) a resistivity logging tool (1000, fig. 10; refer to para 0001), comprising: 
a tool mandrel (1002, refer to para 0031);19Docket No. 1560-086903 
[2018-IPM-102115U1 US]a bobbin (1004, also see 700A-B, para 0026) positioned about the tool mandrel (1002) and having a cylindrical body (see figs. 7A-B, and 10) that provides an inner surface (inner surface defining ferrite slots/channels 1008; also see figs. 7A-B and refer to para 0026) and an outer surface (outer surface with coil channels/slots 1012), wherein a plurality of channels (1008, fig. 10 or 704A, fig. 7B) are defined on the inner surface (see figs. 7A-B and fig. 10) and laterally adjacent channels are separated by a divider (704B fig. 7, 1006 fig. 10) extending radially inward from the inner surface (see figs. 7A-B, fig. 10, and refer to para 0026); 
a coil winding (coil slots 1012 house conductive coil wire, refer to para 0031) wrapped about the outer surface of the body (see figs. 7A-B and 10) at an angle offset from a central axis of the body (see figs. 7A-B and 10. Also refer to para 0020); and 
a plurality of ferrites (refer to para 0031: ferrite slots 1008 contains strips of ferrite couple to the slots) cast and cured (see MPEP 2113  "[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); examiner notes that the final product of Korovin et al. results in the ferrites being cured to the channels), within the plurality of channels (1008) and interposing the coil winding (see fig. 10 and refer to para 0031) and the tool mandrel (1002), wherein the dividers (1006) prevent physical contact between laterally adjacent ferrites (see fig. 10) and each ferrite conforms to a geometry of a corresponding one of the plurality of channels (refer to para 0031).  

Regarding claim 11, Korovin et al. disclose wherein the bobbin and the divider (para 0020: the dividers/ridges 704B and bobbin antenna 700A-B are made from the same material during the manufacturing process, i.e. 3D printing) each comprise a material selected from the group consisting of a plastic, a thermoplastic, a polymer, a ceramic, and any combination thereof (refer to para 0020).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 3, 5, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Korovin et al. (2016/0369578A1), in view of Srail et al. (U.S. 5002677). 
Regarding claim 1, Korovin et al. disclose (in this rejection, examiner is using fig. 10 but pointing to figs. 7A-B for features not shown in fig. 10) a method comprising: positioning ferrite material (fig. 10 and refer to para 0031: ferrite slots 1008 contains strips of ferrite couple to the slots 1008 via epoxy) in a channel (1008; also see figs. 7A-B and 10) defined on a surface (inner surface) of a bobbin (1004, also see 700A-B, para 0026) associated with a resistivity logging tool (1000, fig. 10; refer to para 0001); the ferrite conforms to the channel (para 0031: the ferrite strips conforms to the channels 1008 as they are coupled by epoxy), where in the channel (1008 or 7004A, figs. 7A-B) is arcuate and extends at an angle offset from a central axis of the bobbin (see figs. 7A-B and fig. 10). 
However, Korovin et al. fail to teach pressing uncured ferrite material into the channel; and curing the uncured ferrite material within the channel thereby producing a cured ferrite material.  
Srail et al. teach a process of shaping a product from a mixture comprising ferrite particles and a binder. The process involves mixing a binder system with ferrite magnetic particles to form a uniform mixture (refer to abstract and col. 7 lines 10-16), shaping the product from the mixture, and curing the mixture by exposing said mixture to an electron beam (refer to abstract and col. 7 lines 10-16). The major advantage of electron bean processing is that irradiation can be carried out on previously shaped products such as tubing, strip, and other profiles, moldings, etc. Electron beam processing can offer significant cost savings associated with the mixture of these ingredients and avoids expenses incurred in connection with severe limitations on processing speeds to prevent excessive exotherm and probable scorching or precure of chemical curative loaded ferrite compounds (refer to col. 7 line 66-col. 8 line 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ferrite strips of Korovin et al. with uncured ferrite material, wherein pressing uncured ferrite material into the channel serving as a mold for shaping the mixture and curing the uncured ferrite material within the channel thereby producing a cured ferrite material, as taught by Srail et al., for eliminating or reducing costs associated with the mixture and avoids expenses incurred in connection with processing speeds to prevent excessive exotherm and probable scorching or precure of chemical curative loaded ferrite compounds (refer to col. 7 line 66-col. 8 line 20). 

Regarding claim 2, the combination of Korovin et al. and Srail et al. teach all the features of this claim as applied to claim 1 above; Srail et al. further teach wherein the uncured ferrite material comprises a binder selected from the group consisting of a rubber (refer to abstract), an elastomer (refer to col. 3 lines 4-5), and a polymer (refer to abstract).

Regarding claim 3, the combination of Korovin et al. and Srail et al. teach all the features of this claim as applied to claim 1 above; Srail et al. further teach preparing an uncured ferrite material by mixing a ferrite powder with a binder (refer to col. 7 lines 10-16) and rolling the ferrite powder and the binder between adjacent rollers (refer to col. 7 lines 17-25).

Regarding claim 5, the combination of Korovin et al. and Srail et al. teach all the features of this claim as applied to claims 1 and 14; Korovin et al. further disclose wherein the bobbin (1004) comprises a non-magnetic, non-conducting layer (1014) disposed on at least a portion of the outer surface of the bobbin (1004, see fig. 10 and refer to para 0031; also refer to para 0020: the bobbin is composed of a non-conductive material), wherein the non- magnetic, non-conducting layer comprises a material selected from an epoxy material (refer to para 0031).

Regarding claims 12-13, Korovin et al. teach all the features of this claim as applied to claim 10 above; however, Korovin et al. is silent to wherein each ferrite is a cast and cured ferrite formed by pressing an uncured ferrite material into the plurality of channels and curing the uncured ferrite material in place on the resistivity logging tool; wherein each ferrite comprises a binder selected from the group consisting of a rubber, an elastomer, an epoxy, a polymer, a ceramic, and any combination thereof (examine notes that this is a product-by-process claim. See MPEP 2113  "[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. 
For the purpose of compact prosecution, Srail et al., as previously discussed,  teach a process of shaping a product from a mixture comprising ferrite particles and a binder. The process involves mixing a binder system with ferrite magnetic particles to form a uniform mixture (refer to abstract and col. 7 lines 10-16), shaping the product from the mixture, and curing the mixture by exposing said mixture to an electron beam (refer to abstract and col. 7 lines 10-16). Srail et al. further teach wherein the uncured ferrite material comprises a binder selected from the group consisting of a rubber (refer to abstract), an elastomer (refer to col. 3 lines 4-5), and a polymer (refer to abstract).
The major advantage of electron bean processing is that irradiation can be carried out on previously shaped products such as tubing, strip, and other profiles, moldings, etc. Electron beam processing can offer significant cost savings associated with the mixture of these ingredients and avoids expenses incurred in connection with severe limitations on processing speeds to prevent excessive exotherm and probable scorching or precure of chemical curative loaded ferrite compounds (refer to col. 7 line 66-col. 8 line 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ferrite strips of Korovin et al. with uncured ferrite material, wherein pressing uncured ferrite material into the channel serving as a mold for shaping the mixture and curing the uncured ferrite material within the channel thereby producing a cured ferrite material, as taught by Srail et al., for eliminating or reducing costs associated with the mixture and avoids expenses incurred in connection with processing speeds to prevent excessive exotherm and probable scorching or precure of chemical curative loaded ferrite compounds (refer to col. 7 line 66-col. 8 line 20). 

Regarding claim 14, Korovin et al. disclose a method comprising a ferrite (fig. 10 and refer to para 0031: ferrite slots 1008 contains strips of ferrite couple to the slots 1008 via epoxy) for use in a resistivity logging tool (1000, fig. 10; refer to para 0001), comprising: placing the ferrite material into a channel (1008; also see figs. 7A-B) defined on a surface (inner surface) of a bobbin (1004, also see 700A-B, para 0026) associated with the resistivity logging tool (1000); and coupling the ferrite material within the channel (1008); the ferrite conforms to the channel (para 0031: the ferrite strips conforms to the channels 1008 as they are coupled by epoxy), and the channel (1008 or 7004A, figs. 7A-B) is arcuate and extends at an angle offset from a central axis of the bobbin (see figs. 7A-B and fig. 10).  
However, Korovin et al. fail to teach a method of fabricating the ferrite; providing an uncured ferrite material; casting the uncured ferrite material into the channel; and curing the uncured ferrite material within the channel thereby forming a cured ferrite material. 
Srail et al. teach a process of shaping a product from a mixture comprising ferrite particles and a binder. The process involves mixing a binder system with ferrite magnetic particles to form a uniform mixture (refer to abstract and col. 7 lines 10-16), shaping the product from the mixture, and curing the mixture by exposing said mixture to an electron beam (refer to abstract and col. 7 lines 10-16). The major advantage of electron bean processing is that irradiation can be carried out on previously shaped products such as tubing, strip, and other profiles, moldings, etc. Electron beam processing can offer significant cost savings associated with the mixture of these ingredients and avoids expenses incurred in connection with severe limitations on processing speeds to prevent excessive exotherm and probable scorching or precure of chemical curative loaded ferrite compounds (refer to col. 7 line 66-col. 8 line 20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the ferrite strips of Korovin et al. with uncured ferrite material, wherein pressing uncured ferrite material into the channel serving as a mold for shaping the mixture and curing the uncured ferrite material within the channel thereby producing a cured ferrite material, as taught by Srail et al., for eliminating or reducing costs associated with the mixture and avoids expenses incurred in connection with processing speeds to prevent excessive exotherm and probable scorching or precure of chemical curative loaded ferrite compounds (refer to col. 7 line 66-col. 8 line 20). 

Regarding claim 15, the combination of Korovin et al. and Srail et al. teach all the features of this claim as applied to claim 1 above; Srail et al. further teach wherein the uncured ferrite material comprises a binder selected from the group consisting of a rubber (refer to abstract), an elastomer (refer to col. 3 lines 4-5), and a polymer (refer to abstract).

Regarding claim 16, the combination of Korovin et al. and Srail et al. teach all the features of this claim as applied to claim 14 above; Korovin et al., as modified by Srail et al., further disclose wherein each ferrite is formed within the channel (1008) by mixing an uncured ferrite powder with a binder (as taught by Srail et al.: col. 7 lines 10-16) to provide a mixture that is pressed into the channel (1008).  

Regarding claim 18, the combination of Korovin et al. and Srail et al. teach all the features of this claim as applied to claim 1 above; Srail et al. further teach preparing the uncured ferrite material by mixing a ferrite powder with a binder (refer to col. 7 lines 10-16) and rolling the ferrite powder and the binder between adjacent rollers (refer to col. 7 lines 17-25).

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Korovin et al. (2016/0369578A1), in view of Srail et al. (U.S. 5002677) as applied to claims 1 and 14, and further in view of Clark (U.S. 2014/0083771A1).
Regarding claims 4 and 17, the combination of Korovin et al. and Srail et al. teach all the features of this claim as applied to claims 1 and 14 above; Srail et al. further teach wherein the uncured ferrite material comprises one or more pieces of a solid, uncured ferrite material (refer to abstract).
However, the combination of Korovin et al. and Srail et al. fail to teach wherein the one or more pieces have a flat rectangular shape.  
Clark teaches that its known to have ferrite cores (224) with different shapes including a rectangular shape (fig. 6A, 6B and refer to para 0057 and 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Korovin et al. and Srail et al. to have the one or more pieces of the ferrite material have different shapes including a flat rectangular shape, as taught by Clark, so that it conforms properly to shape of the channels. 
Allowable Subject Matter
Claims 6-9, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new grounds of rejection of claims 1 and 14 in view of Srail et al. (U.S. 5002677) above. 
Applicants argument of claim 10 is moot in view of the 112(b)-rejection made above. As previously stated, it is unclear how the divider is extending radially inward from the inner surface when the plurality of channels are defined on the outer surface of the bobbin. Examiner believes that the claim should read “wherein a plurality of channels are defined on the inner surface and laterally adjacent channels are separated by a divider extending radially inward from the inner surface”. See the rejection of claim 10 over Korovin above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672

/BLAKE MICHENER/Primary Examiner, Art Unit 3676